Judgment, Supreme Court, Bronx County (Edward Davidowitz, J., at plea and sentence), rendered June 26, 1996, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing her, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant violated at least two conditions of her plea agreement that were clearly communicated to her at the plea proceeding, namely, that she return to court for sentencing after being discharged by the drug treatment program to which she was referred and that she appear in court on the date fixed for any progress reports, the first of which was scheduled at the plea proceeding. Rather than abide by these conditions, defendant remained at large for nearly a year after her expulsion from the drug treatment program, notifying neither the court nor counsel. Because of defendant’s failure to fulfill these conditions, the court was no longer bound by its conditional sentence promise, and acted properly in revolting its original sentence promise (see, People v Figgins, 87 NY2d 840).
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P,, Ellerin, Wallach and Williams, JJ.